279 F.2d 890
TIDEWATER DEVELOPMENT AND SALES CORPORATION and IsadoreBrill, Trustee, Oliver Ellsworth Rue, Trustee, GothamInbestment Corporation, Philip Smith, Harold E. Luber,Morris Reamer, and Roberta Hoffman, Appellants,v.UNITED STATES of America, Appellee.
No. 8039.
United States Court of Appeals Fourth Circuit.
May 30, 1960.

John Joseph Baecher and S. Beryl Adler, Norfolk, Va., for appellants.
Joseph S. Bambacus, U.S. Atty., Richmone, Va., Franklin C. Baugh, Asst. U.S. Atty., Norfolk, Va., Perry W. Morton, Asst. Atty. Gen., Roger P. Marquis, S. Billingsley Hill, and Elizabeth Dudley, Attorneys, Department of Justice, Washington, D.C., for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and BOREMAN, Circuit judges.
PER CURIAM.


1
In this condemnation case, the landowner and certain notehlders, to whom it is indebted, thinking the jury's verdict inadequate, complain of the District Court's refusal of a motion for new trial.  In denying the motion, the District Court filed an opinion1 which sufficiently shows there was no abuse of discretion in denial of the motion.  After considering certain collateral questions which have been raised, we find no reversible error.


2
Affirmed.